
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.3


Ministero delle Attività produttive

Direzione Generale Coordinamento Incentivi alle Imprese

(Ministry of Productive Activities
Directorate-General for Company Incentives Co-ordination)

OFFICE C1

SUMMARY OF GRANTING DECREE NO. 90 OF 5 AUGUST 2002

THE DIRECTOR GENERAL

IN ACCORDANCE WITH   Article 14, paragraph 1 of Law no. 46 of 17 February 1982,
which institutes the Special Revolving Fund for Technological Innovation at the
Ministry of Industry, Commerce and Handicrafts;
IN ACCORDANCE WITH
 
Legislative Decree no. 123 of 31 March 1998;
IN ACCORDANCE WITH
 
Legislative Decree no. 297 of 27 July 1999, containing the "reorganisation of
the regulations and simplification of the procedures for the support of
scientific and technological research, for the spreading of technologies and for
the mobility of researchers";
IN ACCORDANCE WITH
 
Article 54, paragraph 5, of law no. 488 of 23 December 1999, concerning
instructions for the formation of the annual and multi-year state budget (year
2000 Budget Law);
IN ACCORDANCE WITH
 
Directive of 16 January 2001 of the Ministry of Industry, Commerce and
Handicrafts containing directives for the granting of subsidies from the Special
Revolving Fund for Technological Innovation, as mentioned in Article 14, of Law
No. 46 of 17 February 1982;
IN ACCORDANCE WITH
 
Circular no. 1034240 of 11 May 2001 of the Ministry of Industry, Commerce and
Handicrafts, explaining the above-mentioned directive;
IN ACCORDANCE WITH
 
Legislative Decree no. 300 of 30 July 1999;
IN ACCORDANCE WITH
 
The Circular of the Ministry of Productive Activities of 26 October 2001,
containing the list of concession-holding managing agents appointed to carry out
inquiries into pre-competitive development programmes;
IN ACCORDANCE WITH
 
The Decree of the Ministry of Productive Activities of 7 August 2001, containing
the list of depressed areas in regions that are beyond goal 1;
IN ACCORDANCE WITH
 
The Decree of the Ministry of Economics and Finance of 31 December 2001,
regarding the division into chapters of the provisional basic units relating to
the state budget for the 2002 financial year;
IN ACCORDANCE WITH
 
Paragraph 3 of article 8 of the Directive of 16 January 2001;
IN ACCORDANCE WITH
 
Legislative Decree no. 29 of 3 February 1993, concerning "Rationalisation of the
Public Administrations' organisation and revision of the regulations regarding
public employment" and subsequent amendments and additions;
IN ACCORDANCE WITH
 
Article 45 of Legislative Decree no. 80 of 31 March 1998;      


1

--------------------------------------------------------------------------------


IN ACCORDANCE WITH
 
Paragraph 3 of Article 4 of the Directive of 16 January 2001, which sets the
interest rate to be applied to subsidies granted at the expense of the Fund for
the period of pre-amortisation and amortisation;
IN ACCORDANCE WITH
 
The Decree of 10 January 2002, in which the Minister of Productive Activities
sets the rate to apply to operations of updating/re-valuation for the purposes
of the granting and payment of the subsidies to the companies;
IN ACCORDANCE WITH
 
The Ministerial Decree of 28 March 2002 concerning the division among the
various operations of the resources of the Single Fund for the incentives to
companies allocated to chapter 7420;
IN ACCORDANCE WITH
 
the subsidy application presented on 27/11/2001 by BIOSEARCH ITALIA SPA
classified as a small or medium company, with registered offices at Via Abbondio
Sangiorgio 18, 20145 Milan, Italy, for a programme of pre-competitive
development, also including activities that are not primarily of industrial
research, identification number E01/0057/0;
IN ACCORDANCE WITH
 
The Decree of 06/05/2002 with which, following approval given by the Technical
Committee in the meeting of 10/04/2002, the afore-mentioned programme was
declared eligible to receive the subsidies of the Fund for Technological
Innovation, for an overall cost of € 6,574,050.00;
TAKING ACCOUNT
 
of the fact that the Special Revolving Fund for Technological Innovation has the
necessary funds available;


ORDERS
Article 1
(Granting)


        The subsidies listed below are granted to the company BIOSEARCH ITALIA
SPA, with registered offices at Via Abbondio Sangiorgio 18, 20145 Milan, Italy,
Tax Code 11922440158, classified as a small or medium company, hereinafter
referred to as the beneficiary, to be drawn from the Special Revolving Fund for
Technological Innovation for the Pre-competitive Development Programme
concerning the "Characterisation and development of new anti-microbial drugs",
identification number E01/0057/0.

        The subsidies consist of:

a)a subsidized loan amounting to € 3,944,430.00;

b)a contribution to expenses amounting to € 1,278,400.00 as a supplement to the
subsidized loan under paragraph a);

c)a contribution to expenses amounting to € 1, 351,200.00 for certain
allowances.

        The original grant included an allocation of costs eligible for the
above subsidies.


Article 2
(place and duration)


        This article outlined that the programme is carried out at the company's
factory at Gerenzano (VA), has a duration of 36 (thirty-six) months, it set
forth the start and end date and that the programme is supervised by the manager
Mr. Francesco PARENTI.

2

--------------------------------------------------------------------------------



Article 3
(responsibilities of the beneficiary)


        The beneficiary undertakes to carry out the programme in compliance with
the procedures and terms provided for by this decree and by point D of the
development plan attached to the subsidy application, subject to any changes
arising from the inquiry carried out by the managing agent, and to be directly
responsible for carrying out the programme and for fulfilment of all the other
commitments and duties foreseen, including those for activities carried out by
third parties.


Article 4
(payments)


        Payment of the subsidies must be requested in compliance with the
procedures and terms provided for by point 10 of Circular no. 1034240 of 11
May 2001 and by appendix 3 of the same, which involves overall costs of
€ 6,574,050.00. The original grant contained an allocation of the above
subsidies over the period of the grant.

        The beneficiary may only present applications for payment after
incurring costs at least equal to those foreseen in the plan, and in any case
the related payments cannot be made in years preceding those set out in the
payment plan.

        Failure to present each state-of-advancement report by December 31 of
the year following the one set out in the payment plan will result in
cancellation of the subsidies.

        The overall amount of the payments in the period of implementation of
the programme cannot exceed 90% of the amount of the subsidies set out in
article 1 above.

        Payment of the subsidies is made by the managing agent within 60 days
after presentation of the state-of-advancement report on the work and the
related documentation, formally and technically complete, on the basis of the
costs considered acceptable, on condition that the beneficiary is not in default
on any operation carried out at the Fund's expense.

        It is understood that payments relating to the loan and the contribution
depend, as regards the timing, on the necessary sums actually being available.

        The residual 10%, to be deducted from the payment relating to the last
state-of-advancement report and, if necessary, the previous one too, is paid
after the beneficiary has signed the special "declaration of final obligation".

        The beneficiary must present the application for final payment to the
managing agent within three months of the conclusion of the programme, attaching
the final technical report attesting that the programme has been carried out and
the related documentation of expenses.

        The Ministry, on the basis of checks carried out by an appropriate
commission, as foreseen under article 10 of the Directive of 16 January 2001,
re-determines, once and for all, with its own decree, the amount of subsidies
owed and arranges for payment within 6 months of the application.

        It is however agreed that—in the event that following the payments
mentioned above, it is found that these payments were made, in full or in part,
against costs that were not proper, not relevant or in any case not eligible for
the loan—the managing agent will make an adjustment to the amounts still to be
paid or, in the event that these are insufficient or that the payments have been
completed, the beneficiary must repay, in a single payment and within 15 days of
the written application, the amount found to have been over-paid, increased by
interest at the official interest rate currently in force, calculated from the
credit date, by means of payment to "Capo XVIII—Capitolo 4726" of the State
Budget Revenue.

3

--------------------------------------------------------------------------------



Article 5
(repayments)


        The loan, the final amount of which is determined in the "declaration of
final obligation", is paid back by the beneficiary in keeping with the final
amortisation plan as defined in the same "declaration of final obligation", in 5
equal annual deferred instalments, including capital and interest, the first of
which runs from the date of conclusion of the pre-amortisation period, at an
interest rate of 1.01200%, corresponding to 20% of the current discount rate.

        The interest relating to the pre-amortisation period, calculated on the
basis of the actual payments of the loan in accordance with paragraph a) of
article 1 and the period for which these have been enjoyed, is paid annually,
beginning from the same date of the year following the date of this decree, at
the interest rate of 1.01200%.

        The beneficiary pays the pre-amortisation interest and the amortisation
instalments into the bank current account indicated by the managing agent.

        In the event of a delay (of not more than one year) in the payment of
the interest and amortisation instalments, the Ministry has the full right to
apply an interest on delayed payment at a rate equal to the current official
interest rate increased by three percentage points.

        The interest on delayed payment is applied without the need for notice
to be given or the beneficiary to be placed in default; the expiry of the time
limit is a sufficient condition.


Article 6
(changes to the programme)


        Any changes to the programme must immediately be notified to the
managing agent by the beneficiary, attaching explanatory documentation to the
notification.

        Changes that do not alter the programme's aims, concerning individual
items of costs eligible for the granting of the loan, or shifting of costs
between the various activities, while remaining within the limits set for the
eligibility of the programme set out in points 2.3 of Circular no. 1034240 of 11
May 2001, are considered at the time of payment of the final amount.

        Where the changes involve substantial alterations to the aims of the
programme compared to those planned, as well as to the commitments undertaken in
this granting decree, the beneficiary must make a proposal to the Ministry,
through the managing agent, regarding the new disposition of the programme. This
will be newly assessed in order to adopt the necessary measures.

        Until the proposals for changes mentioned in the previous paragraph have
been approved, the managing agent will suspend payment of the subsidies.


Article 7
(technical reports)


        The beneficiary must present technical reports on the progress of the
programme to the managing agent, and these must indicate, for each stage of
advancement of the work, the work carried out, the goals that have been achieved
(even partially), and the operational and technological difficulties that have
been faced and overcome.

        The final technical report, to be attached to the application for the
final payment, must also indicate the aims that have in fact been achieved and
any differences compared to the programme that was originally approved.

        The beneficiary must prepare and keep available descriptive documents on
each stage of advancement of the programme and all the evidential documentation
on the related expenses.

4

--------------------------------------------------------------------------------



Article 8
(annual reports)


        The beneficiary must highlight the implementation of the programme,
indicating the costs sustained, in the annual reports relating to each of the
financial years during which the programme is carried out, beginning immediately
after the one in which the individual subsidy payments were made.


Article 9
(cancellations)


        The Ministry, having consulted the managing agent, may cancel the
benefits granted, in the event that even only one of the following situations
occurs:

a)one or more of the requirements for eligibility is found to be lacking, or the
documentation is incomplete or irregular, because of matters that are
attributable to the company and cannot be remedied;

b)failure to comply with the maximum planned time limits for implementing the
programme;

c)failure to present the state-of-advancement reports within a year of the dates
foreseen in the plan of payments in relation to the costs of each of these
stages of advancement;

d)failure to submit the final documentation of expenses within three months of
completion of the programme;

e)failure to carry out the programme;

f)failure to achieve the goals foreseen by the development programme, except in
the event of force majeure, fortuitous events, or other facts and events that
have occurred and were not predictable;

g)failure to repay the pre-amortisation interest or loan instalments for more
than a year.

        In the event of cancellation, the beneficiary does not have the right to
further payments, if there are still any to be paid, and must repay, in full or
in part, the subsidy already received, increased by interest at the current
official interest rate, this being raised by five percentage points, as well as
by the pecuniary fines set out in article 9 of Legislative Decree no. 123 of 31
March 1998, in the event that cancellation is ordered because of the situations
envisaged in paragraph a).


Article 10
(checks and inspections)


        The Ministry may check the progress of the activities and their
compliance with the programme, as well as the relevance, the actual amount and
the adequacy of the expenses and costs incurred, in accordance with criteria and
methods that it considers appropriate, and may order inspections at each stage
of the procedure, including inspections carried out by the managing agent.

        The beneficiary undertakes to allow all these checks and inspections at
the premises where the programme is carried out.

        In the event that these checks and the inspection of accounting
documents presented for the purposes of payment do not have a positive outcome,
the managing agent will suspend payment of the subsidies, in whole or in part,
notifying the beneficiary of the reasons. The beneficiary must put its position
in order within a maximum of 30 days from the date of the application.

5

--------------------------------------------------------------------------------



Article 11
(early repayment)


        The beneficiary may make early repayment, in whole or in part, of the
debt arising from the loan granted pursuant to this decree.

        The amount that the beneficiary wishes to pay back in advance is
considered due and payable on the date laid down for the repayment itself.

        Each amount due for each expiry date is payable to the Ministry, at its
current value on the date mentioned in the previous paragraph. For this purpose,
the same interest rate as that applied for the plan of repayments to be made by
the beneficiary will be applied.

        In the event of partial repayment, all payments will have the effect of
reducing the number of repayment instalments, paying off the final instalments
first (in the opposite order to that of their expiry).

        Payments made in advance by the beneficiary do not however have the
effect of restoring the loan availability that existed before payment.


Article 12
(obligation of payment)


        No dispute that may arise between the parties can have the effect of
suspending the beneficiary's obligation to make punctual payment on the
respective expiry dates of what is due for the loan granted.


Article 13
(disputes)


        The beneficiary takes note that any proceedings for recovery of credits
are brought and carried through by the Ministry in compliance with the ways and
means foreseen for recovery of State credits.

        Exclusive competence for any dispute relating to this decree lies with
the Rome Court.

        The domicile of choice of the parties is as follows: the Ministry of
Productive Activities in Rome and the beneficiary at its registered offices
indicated in article 1 of this decree.


Article 14


        All expenses, including notary fees, related to and arising from this
decree, as well as any fiscal charges, are exclusively at the expense of the
beneficiary.

6

--------------------------------------------------------------------------------



Article 15


        The amount to be paid for the subsidies granted in favour of the
programme regulated under this decree, amounting to € 6,574,030.00, is to be
paid from the available funds of the Special Revolving Fund for Technological
Development.

Rome: 5 August 2002   DIRECTOR GENERAL
(Carlo SAPPINO)
The undersigned Rolando LORENZETTI, born in Florence on 15 February 1953, legal
representative of BIOSEARCH ITALIA SPA, acting under special power of attorney,
undersigns this decree to indicate acceptance of the obligations and duties
indicated in it.
Rome: 5 August 2002
 
THE SPECIAL PROXY OF
BIOSEARCH ITALIA SPA
(Rolando LORENZETTI)


7

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.3



ORDERS Article 1 (Granting)
Article 2 (place and duration)
Article 3 (responsibilities of the beneficiary)
Article 4 (payments)
Article 5 (repayments)
Article 6 (changes to the programme)
Article 7 (technical reports)
Article 8 (annual reports)
Article 9 (cancellations)
Article 10 (checks and inspections)
Article 11 (early repayment)
Article 12 (obligation of payment)
Article 13 (disputes)
Article 14
Article 15
